Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the invention relates to compound NVP-HDM201 and methods of use thereof. The closest prior art, WO2015084804 A1, effective filed date 12/3/03, disclosed the isomer for the same utility. However, the prior art and the instant applicant are co-owned and therefore not available as prior art under 35 USC 103(C). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
/TAOFIQ A SOLOLA/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

March 25, 2021